DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 June 2022 has been entered. Claim(s) 1-4, 6, 15, 17-18, 20, 22, 24, 29-32, and 34-35 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection to the specification and claims, and every 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejection previously set forth in the Non-Final Office Action mailed 30 June 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 15, 17-18, 20, 22, 24, 29-32, and 34-35  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an open furrow comprising a concave depression in an outer wall of the catheter, elongate along the path of the catheter, and comprising an inclined distal end surface” in lines 10-12 of the claim. There is insufficient clarity in this limitation. It is not clear how an open furrow, which is defined by negative space, has a surface such that it may be comprise an inclined distal end surface. The limitation is currently interpreted as a furrow being defined by an inclined distal end surface.
Claim 29 recites the limitation “an open furrow comprising a concave depression in an outer wall of the catheter, elongate along the path of the catheter, and comprising an inclined distal end surface” in lines 10-12 of the claim. There is insufficient clarity in this limitation. It is not clear how an open furrow, which is defined by negative space, has a surface such that it may be comprise an inclined distal end surface. The limitation is currently interpreted as a furrow being defined by an inclined distal end surface.
Claims 2-4, 6, 15, 17-18, 20, 22, 24, 30-32, and 34-35 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 15, 17, 29-32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US Patent No. 5389217 A) in view of Kokate (US 20020123696 A1).
Regarding claim 1, Singer teaches an apparatus for sensing a property of a bladder wall (Figs. 1 and 3; Col. 2, lines 10-15), comprising: an elongate catheter (Figs. 1 and 3, elongated tube 1; Col. 2, lines 14-16—a catheter comprising an elongated hollow tube having channels therein); and an elongate sensor (Fig. 3, sensor with distal end 7 and proximal end 8) wherein the catheter defines a path from a proximal end of the catheter to a distal end of the catheter (Figs. 1 and 3, catheter has distal end 2 and proximal end near port 15), and wherein the catheter comprises a sensor channel for guiding the elongate sensor along at least a part of said path (Figs. 1 and 3; Col. 4, lines 1-9—the second channel passes centrally along the longitudinal axis of the catheter), the sensor channel opening at a sensor port towards the proximal end of the catheter (Figs. 1 and 3, proximal port 15 allows entry of the sensor into the sensor channel of the catheter), wherein the sensor channel comprises (i) an enclosed lumen portion, arranged to surround the sensor (Fig. 3, second channel 16 accommodates the sensor; Col. 4, lines 1-9—the second channel passes centrally along the longitudinal axis of the catheter), and (ii) an open furrow comprising a concave depression in an outer wall of the catheter (Figs. 1 and 3, open port 3 is a concave depression as shown by arrow A, where the open port edge is concave from the surface of the catheter toward a peak width at approximately the center of the catheter in Fig. 1 below), elongate along the path of the catheter, and comprising an inclined distal end surface (See Fig. 1 of Singer below, the open port 3 is elongate along the path of the catheter as shown by arrow B while the distal end surface, nearer to end 2 of the catheter, is inclined according to arrow C).

    PNG
    media_image1.png
    192
    560
    media_image1.png
    Greyscale

Singer further teaches wherein the portion is located nearer to the distal end of the catheter than is the enclosed lumen (Figs. 1 and 3, open port 3; Col. 4, lines 12-14—the open port is at the tip of the catheter), and wherein the portion is arranged to allow the sensor to exit the enclosed lumen in a direction substantially parallel to, or tangential to, the path of the catheter at a proximal end of the portion (Col. 4, lines 1-23—the sensor can emerge from the channel through the open port 3, while the embodiment of Fig. 3 utilizes a bend at the second channel to encourage the sensor to emerge at an angle, the embodiment of Fig. 1 does not include this bend and thus would allow the sensor to emerge in a parallel direction).
However, Singer does not specifically teach the enclosed lumen portion opens into the furrow at a proximal end of the furrow, wholly within a depth of the furrow. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A). It may thus be seen that the depth of the groove of the catheter of Kokate must be at least one times the maximum thickness of a cable or tip of the sensor while not being significantly deeper, as Kokate further describes that the configuration is intended to provide a narrow cross-sectional profile for minimizing trauma to a patient during use (Paragraph 0076). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Arcand with the groove depth of Kokate to provide an extended groove as part of the furrow of Singer for directing the sensor, in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor.
Regarding claim 2, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches wherein the property is indicative of a haemodynamic status of a bladder or the bladder wall (Col. 1, lines 58, Col. 2, lines 10-14 and 49-50—it is thought that bladder perfusion behaves similarly to other organs in that blood flow is diverted from the bladder to more critical organs during shock…bladder pO¬2 responds more quickly to hemodynamic variations than urine pO2 as a noninvasive indicator of poor organ perfusion to provide an early warning of multiple organ failure…the device and method provided allow for determination and monitoring of bladder epithelial oxygen).
Regarding claim 4, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches the apparatus of claim 1, wherein the sensor is an oxygen sensor, and wherein the apparatus is for sensing bladder-wall oxygen (Col. 2, lines 10-60—the sensor has an oxygen-sensing element and the apparatus is used for monitoring bladder epithelial oxygen at the wall of the bladder).
Regarding claim 6, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches wherein the sensor comprises a cable and a tip, wherein the tip of the sensor can be accommodated wholly within the enclosed lumen portion (Col. 4, lines 1-23—the sensor is flexible and can move through the channel to exit from the open port to allow for placement of the sensor tip in the epithelial wall of the bladder). Singer also implicitly teaches wherein the tip is less flexible than the cable, as it notes that the sensor is flexible and shows in Fig. 3 that the flexibility occurs in the cable portion as the sensor is directed out of the catheter at an angle due, while the sensor tip must be less flexible so that it may be placed in the wall of the bladder without bending back away from the bladder. 
Regarding claim 15, Singer and Kokate teach the apparatus of claim 1. However, Singer fails to specifically teach wherein the open furrow has a depth that is between one and two times a maximum thickness of a cable or a tip of the sensor. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A). It may thus be seen that the depth of the groove of the catheter of Kokate must be at least one times the maximum thickness of a cable or tip of the sensor while not being significantly deeper, as Kokate further describes that the configuration is intended to provide a narrow cross-sectional profile for minimizing trauma to a patient during use (Paragraph 0076). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer with the groove depth of Kokate in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor. 
Regarding claim 17, Singer and Kokate teach the apparatus of claim 1. However, Singer fails to specifically teach wherein the furrow has a base that is at least as long as an elongate tip of the sensor. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A), such that the base of the groove is at least as long as an elongate tip of the sensor. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer with the groove depth of Kokate in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor.
Regarding claim 29, Singer teaches a method of operating a catheter apparatus, the apparatus comprising: an elongate catheter (Figs. 1 and 3, elongated tube 1; Col. 2, lines 14-16—a catheter comprising an elongated hollow tube having channels therein); and an elongate sensor (Fig. 3, sensor with distal end 7 and proximal end 8) wherein the catheter defines a path from a proximal end of the catheter to a distal end of the catheter (Figs. 1 and 3, catheter has distal end 2 and proximal end near port 15), and wherein the catheter comprises a sensor channel for guiding the elongate sensor along at least a part of said path (Figs. 1 and 3; Col. 4, lines 1-9—the second channel passes centrally along the longitudinal axis of the catheter), the sensor channel opening at a sensor port towards the proximal end of the catheter (Figs. 1 and 3, proximal port 15 allows entry of the sensor into the sensor channel of the catheter), wherein the sensor channel comprises (i) an enclosed lumen portion, arranged to surround the sensor (Fig. 3, second channel 16 accommodates the sensor; Col. 4, lines 1-9—the second channel passes centrally along the longitudinal axis of the catheter), and (ii) an open furrow comprising a concave depression in an outer wall of the catheter (Figs. 1 and 3, open port 3 is a concave depression as shown by arrow A, where the open port edge is concave from the surface of the catheter toward a peak width at approximately the center of the catheter in Fig. 1 below), elongate along the path of the catheter, and comprising an inclined distal end surface (See Fig. 1 of Singer below, the open port 3 is elongate along the path of the catheter as shown by arrow B while the distal end surface, nearer to end 2 of the catheter, is inclined according to arrow C).

    PNG
    media_image1.png
    192
    560
    media_image1.png
    Greyscale

Singer further teaches wherein the portion is located nearer to the distal end of the catheter than is the enclosed lumen (Figs. 1 and 3, open port 3; Col. 4, lines 12-14—the open port is at the tip of the catheter), and the method comprising moving the sensor within the lumen portion so as to cause the sensor to exit the enclosed lumen in a direction parallel to, or tangential to, the path of the catheter at a proximal end of the portion (Col. 4, lines 1-23—the sensor can emerge from the channel through the open port 3, while the embodiment of Fig. 3 utilizes a bend at the second channel to encourage the sensor to emerge at an angle, the embodiment of Fig. 1 does not include this bend and thus would allow the sensor to emerge in a parallel direction).
However, Singer does not specifically teach the enclosed lumen portion opens into the furrow at a proximal end of the furrow, wholly within a depth of the furrow. Kokate teaches a catheter with a fiber optic cable extending through a lumen (Abstract) wherein the exterior surface of the lumen includes a side opening through which the fiber optic cable extends and a groove for accommodating the distal end of the fiber optic cable to provide a streamlined profile such that the fiber optic cable is situated entirely within the open groove (Paragraph 0025; Fig. 18A). It may thus be seen that the depth of the groove of the catheter of Kokate must be at least one times the maximum thickness of a cable or tip of the sensor while not being significantly deeper, as Kokate further describes that the configuration is intended to provide a narrow cross-sectional profile for minimizing trauma to a patient during use (Paragraph 0076). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Arcand with the groove depth of Kokate in order to predictably reduce discomfort during use of the apparatus without reducing the efficacy of the sensor.
Regarding claim 30, Singer and Kokate teach the method of claim 29. Singer additionally teaches wherein the method further comprises pushing the sensor along the sensor channel such that the inclined distal end surface of the furrow directs a tip of the sensor out of the furrow (Col. 4, lines 1-23—the sensor can emerge from the channel through the open port 3; Fig. 3 utilizes a bend at the second channel to encourage the sensor to emerge at an angle).
Regarding claim 31, Singer and Kokate teach the method of claim 29. Singer additionally teaches further comprising inserting the catheter into a patient, via the urethra, so as to locate a distal end of the catheter in a bladder of the patient (Col. 2, lines 49-60—the apparatus is introduced into the bladder of a patient and the oxygen sensor is deployed through the open port at the tip of the catheter…the catheter is held in a desired position within the bladder).
Regarding claim 32, Singer and Kokate teach the method of claim 29. Singer additionally teaches further comprising moving the sensor along the enclosed lumen to position a tip of the sensor against a bladder wall of a patient (Col. 4, lines 1-23—the sensor is flexible and can move through the channel to exit from the open port to allow for placement of the sensor tip in the epithelial wall of the bladder).
Regarding claim 34, Singer and Kokate teach the method of claim 29. Singer additionally teaches further comprising using the sensor to measure a haemodynamic status of a bladder or bladder wall of a patient (Col. 1, lines 58, Col. 2, lines 10-14 and 49-50—it is thought that bladder perfusion behaves similarly to other organs in that blood flow is diverted from the bladder to more critical organs during shock…bladder pO¬2 responds more quickly to hemodynamic variations than urine pO2 as a noninvasive indicator of poor organ perfusion to provide an early warning of multiple organ failure…the device and method provided allow for determination and monitoring of bladder epithelial oxygen).
Regarding claim 35, Singer and Kokate teach the method of claim 29. Singer additionally teaches wherein the sensor is an oxygen sensor and the catheter apparatus is an oxygen-sensing catheter apparatus; the method further comprising using the oxygen sensor to measure bladder wall oxygen for a patient (Col. 2, lines 10-60—the sensor has an oxygen-sensing element and the apparatus is used for monitoring bladder epithelial oxygen at the wall of the bladder).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Kokate as applied to claims 1-2, 4, 6, 15, 17, 29-32, 34-35 above, and further in view of Nagale (US 20130018281 A1).
Regarding claim 3, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches wherein the sensor is a pH sensor or a pCO2 sensor (Col. 1, lines 39-45—pH sensors and pCO2 sensors are known in the art to be useful and effective sensor types to be utilized with Foley catheters). Nagale teaches a device for monitoring characteristics of an organ such as the urinary bladder (Abstract), wherein the device may utilize any number of sensors including a Doppler sensor, flow sensor, chemical sensor, or biosensor to monitor the bladder wall (Paragraphs 0011). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the sensor type in order to predictably improve the ability of the device to measure an alternate property of the bladder wall.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Kokate as applied to claims 1-2, 4, 6, 15, 17, 29-32, 34-35 above, and further in view of  Arcand (US 20110029007 A1). 
Regarding claim 18, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches wherein the distal end surface is angled so as to direct a tip of the sensor out of the furrow as the sensor is moved along the sensor channel (Fig. 3; Col. 4, lines 15-23—the terminal part of the channel is defined by a bend where it meets the exit port, which causes the sensor to emerge from the port at an angle, facilitating placement). However, Singer does not teach a particular angle of the distal end surface which directs the tip of the sensor out of the furrow.
Arcand teaches a catheter for guiding a probe tip into a body cavity (Abstract) wherein the distal end of the catheter may include a groove proximal to an exit port through which a probe may exit from the catheter, where the groove assists the probe tip into the cavity (Paragraph 0070; Fig. 8C-8D, catheter 806, probe 808, exit portal 812, groove 850) and wherein the groove directs the exit of the probe from the catheter (Paragraph 0070—the groove is directed such that the probe exits laterally, Figs. 8C-8D). Arcand additionally teaches wherein the furrow has a distal end wall that is angled so as to direct the sensor out of the furrow as the sensor is moved along the sensor channel (Figs. 8A-8D show advancement of the probe through the catheter and out the proximal exit then through the furrow where it is directed out at an angle; Paragraph 0070), wherein the probe tip may preferably advances out of the side portal of the catheter at an angle less than 90 degrees relative to an axis defined by the first portion of the probe, most preferably between 20 degrees and 60 degrees (Paragraph 0012; see angle 604, Fig. 6). As the advancement angle of Singer is reversed, directing the probe in the same general direction as the distal end of the catheter, it may be seen that a combination of the system of  Singer and Kokate with Arcand as previously described with the furrow positioned so as to maintain the general exit direction of the elongate sensor, where the angle between the end wall and the base of the furrow would be the supplementary angle of the angle described by Arcand such that the combination of Singer and Kokate with Arcand would teach the end wall is angled at between 120 and 160 degrees, which is within the claimed range of angles.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Kokate as applied to claims 1-2, 4, 6, 15, 17, 29-32, 34-35 above, and further in view of Karram (WO 0105330 A1).
Regarding claim 20, Singer and Kokate teach the apparatus of claim 1. However, neither Singer nor Kokate specifically teaches wherein an inner face of the enclosed sensor lumen is lined or coated with a layer that has a lower coefficient of friction than the coefficient of friction of a material that defines the sensor lumen. Karram teaches a guidewire or other guide element for placement in a urinary bladder via a catheter (Abstract) and additionally teaches that a person skilled in the art may choose to utilize a low-friction coating may be provided to improve the passage of the guide element through the catheter (Col. 15, lines 26-32). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Kokate with the low-friction coating of Karram in order to predictably improve the ease of passage of the sensor through the sensor channel during prolonged periods of use. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Kokate as applied to claims 1-2, 4, 6, 15, 17, 29-32, 34-35 above, and further in view of Andreas (US 20050149159 A1), further in view of Duncan (US 20140155745 A1).
Regarding claim 22, Singer and Kokate teach the apparatus of claim 1. Singer additionally teaches the use of an inflatable distal section once the sensor has been deployed against the wall of the bladder to hold the apparatus in place (Col. 4, lines 44-48). However, neither Singer nor Kokate teaches wherein the sensor port comprises a compressible annular bung for resisting movement of the sensor relative to the sensor channel. Andreas teaches devices and methods for controlling and indicating the deployed length of an interventional element of an interventional catheter (Abstract), including the use of releasable securing means near the sensor port for resisting movement of the interventional element relative to the lumen (0014-0016, 0020—the actuator may be configured to allow the length to be adjusted in a first direction and prevent or limit the adjustment of a length in a second direction…the indication device coupled to the actuator may comprise a stop to limit movement of the actuator). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Kokate with the securing means of Andreas in order to predictably improve the comfort and ease of use of the device by providing a means of preventing unwanted movement of the sensor relative to the sensor channel. However, Andreas does not specifically teach the securing means comprise a compressible annular bung. Duncan teaches an apparatus including a catheter (abstract), wherein the catheter may include a positioner component such as a silicone bung to hold the catheter in a desired position (Paragraph 0006). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Kokate, with the securing means of Andreas, with the compressible annular bung of Duncan via a simple substitution in order to predictably improve the comfort and ease of use of the device by providing a means of preventing unwanted movement of the sensor relative to the sensor channel.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Kokate as applied to claims 1-2, 4, 6, 15, 17, 29-32, 34-35 above, and further in view of Andreas.
Regarding claim 24, Singer and Kokate teach the apparatus of claim 1. However, neither Singer nor Kokate teaches wherein one or both of the sensor and the catheter comprises a displacement indicator, for indicating displacement of the sensor relative to the catheter and wherein the displacement indicator comprises one or more marks that indicate when a distal tip of the sensor is wholly within the enclosed sensor lumen or that indicate when a tip of the sensor is located wholly beyond the distal end of the catheter. Andreas teaches devices and methods for controlling and indicating the deployed length of an interventional element of an interventional catheter (Abstract), including the use of an indication device coupled to an actuator for adjusting the length of the interventional element, wherein the indication device provides one or more marks that indicate when  a distal tip of the interventional element is wholly within the enclosed lumen or that indicate when a tip of the interventional element is located wholly beyond the distal end of the catheter (0014-0016, 0020—there may be an indication device coupled to the actuator which can provide a visual indication of the length of the interventional element based on the actuator position…the indication may be provided to a display to indicate a length of the deployable portion of the stent, the number of segments remaining undeployed in the catheter, or other information; Paragraph 0063-0065, 0073—a plurality of indicia are disposed on the post providing indicators of the length of the expandable member exposed distally of the sheath and/or the number or length of stent segments exposed for deployment…by observing the indicia, the user can precisely retract the sheath to expose the number of stent segments needed to match the lesion being treated…the indicator may point to the number of stent segments remaining within the sheath; Fig. 1, indicia 60; Figs. 8A-8B, indicator 120 and indicia 60). As Andreas teaches a visual indicator which may allow a user to determine the number of segments remaining undeployed in a catheter, it may be seen that the reference effectively teaches an indicator which indicates when the segments are undeployed (within the lumen) or when they are not undeployed (beyond the distal end of the catheter). The teachings of Andreas of the indicia which may indicate a length of the stent segments to be delivered further supports that the indicia and known catheter size may be used together to indicate when an interventional element is wholly within an enclosed lumen of the catheter or wholly beyond the distal tip of the catheter. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Singer and Kokate with the indicator of Andreas in order to predictably improve the ease of use of the apparatus, as the indicator would allow a user to more easily determine how much farther the sensor must be advanced through the sensor channel for proper placement, or would allow the user to see that the tip of the sensor is fully placed in the bladder so that the measurement process may be started rather than remaining in the sensor channel.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
The applicant argues that the amended limitation of an “open furrow” comprising “a concave depression in an outer wall of the catheter, elongate along the path of the catheter, and comprising an inclined distal end surface” as well as “the enclosed lumen portion opens into the furrow at a proximal end of the furrow, wholly within a depth of the furrow” are not taught or suggested by Singer with Arcand, Kokate, and any other secondary reference. In particular, the applicant argues that Singer does not describe any structure for the “open port 3” and that the drawings of Singer lack the features of the instant claims. 
While previous actions noted that Singer did not specifically teach a furrow, applicant’s amended limitation of “an open furrow comprising a concave depression in an outer wall of the catheter” serves to expand the previous broadest reasonable interpretation of the term “furrow” as applicant has redefined an open furrow to comprise a concave depression, which permits the concave depression in the outer wall of the catheter of Singer to serve as “an open furrow”. Furthermore, as described above in this action, the drawings of Singer sufficiently teach the various limitations of the newly defined “open furrow” including an inclined distal surface which is used in Singer to direct the sensor out of the catheter, except for the limitation of “the lumen portion opening wholly within the depth of this depression” which is taught by Kokate.
The applicant additionally argues that Arcand does not sufficiently teach the furrow. These arguments are moot as Arcand is no longer relied upon to teach the furrow. 
The applicant additionally argues that Kokate fails to teach a furrow including an inclined distal end surface, and that the arrangement of Kokate is not arranged to allow a sensor to exit an enclosed lumen so as to sense e.g. a property of a bladder wall, as the fiber optic cables of Kokate remain in their positions in the slots. However, Kokate is not relied upon to teach an inclined distal end surface but rather Singer is relied upon for this purpose, as it discusses the inclusion of a bend in the open port for directing the sensor out of the catheter for placement in the bladder. Furthermore, while the fiber optic cables of Kokate “remain in their positions in the slots”, it may be seen from Fig. 18A of Kokate that these slots are located fully externally from the inner lumen of the catheter, such that the fiber optic cables are directed along the groove , wholly within the depth of the groove, to a position external from the lumen of the catheter to detect a quality of the bladder, while the catheter itself is placed in the bladder. The position of the fiber optic cables of Kokate within a groove of the catheter does not negate that the fiber optic cables have already exited a lumen in order to sit within the groove, as indicated by the dashed lines in Fig. 18A which demonstrate that remaining proximal length of the fiber optic cables remains within the lumen. The grooves of Kokate would not “destroy the intended function of Singer” when used in combination, as the end portion of the furrow or groove is itself taught by Singer, rather than Kokate, to be an inclined surface which allows the Sensor to extend beyond the tip of the catheter, while Kokate is relied upon to teach that the proximal or beginning portion of the furrow or groove may include the opening of the lumen wholly within this portion for the purpose of minimizing a profile of the sensor/catheter assembly. 
The claims remain rejected under 35 U.S.C. 103.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791